Deutsche Investment Management Americas Inc. One Beacon Street Boston, MA 02108 August 3, 2010 Securities and Exchange Commission treet, N.E. Washington, DC20549 RE: DWS Lifecycle Long Range Fund (the “Fund”), a series of DWS Advisor Funds (the “Trust”) (Reg. Nos. 33-07404 and 811-04760) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Trust hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed on behalf of the Fund pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No. 178 to the Trust’s Registration Statement on Form N-1A (the “Amendment”), does not differ from that contained in the Amendment, which is the most recent Amendment to such Registration Statement and was filed electronically on July 30, 2010. Please direct any comments or questions on this filing to the undersigned at (617) 295-3357. Very truly yours, /s/Thomas H. Connors Thomas H. Connors Director and Senior Counsel Deutsche Investment Management Americas Inc. cc:John Marten, Esq., Vedder
